DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–9 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenquest, US 4,323,376 (“Rosenquest”) in view of Wu, US 2010/0058721 (“Wu”) and in further view of Taylor et al., US 2006/0174768 (“Taylor”) or Doehla, US 2012/0073434 (“Doehla”).
Claim 1 disclsoes a method for replacing a filter in a dust collector.  The method comprises accessing a filter carriage disposed inside a housing of the dust collector.  
Rosenquest discloses a method of replacing a filter assembly 28 in a dust collector 10.  Rosenquest Fig. 1, col. 2, ll. 50–60, col. 4, ll. 33–42.  The method comprises opening door 38 to access the filter assembly 28 within the casing 20 of dust collector 10.  Id. at col. 3, ll. 1–10.  The filter assembly 28 comprises a frame with a filter bag 30 provided on the frame.  Id. at col. 2, ll. 61–67.  The filter assembly 28 is lowered.  Id. at col. 4, ll. 36–42.  The filter assembly 28 is translated out of the casing 20 by sliding the filter assembly 28 on rails 58.  Id. at col. 3, ll. 55–58, col. 4, ll. 36–42.  The assembly 28 is removed from the casing 20.  Id. at col. 4, ll. 36–42.  A different filter assembly 28 is placed on the rails 58 and translated into the casing 20.  Id.  The different filter assembly 28 is then raised to lock the assembly 28 in an operational position.  Id. at col. 3, ll. 58–63.  

    PNG
    media_image1.png
    1051
    757
    media_image1.png
    Greyscale

Rosenquest differs from claim 1 because the entire filter assembly 28 is removed and replaced with a different assembly.  Rosenquest col. 4, ll. 36–42.  Therefore, the reference does not explicitly teach the filter assembly 28 being translated out of the housing with the filter carriage remaining connected to and supported by the dust collector 10, the filter bag material 30 being removed from the assembly 28 and a different filter bag material 30 being placed on the filter assembly 28.  
However, Wu discloses a filter structure 10 comprising a frame 100 with a plurality of opening 130 each receiving a filter bag 200.  Wu Fig. 3, [0021].  The filter bags 200 can be replaced or cleaned separately to save cost.  Id.  It would have been obvious to use Wu’s filter structure 10 in place of Rosenquest’s filter assembly 28 to 

    PNG
    media_image2.png
    903
    1211
    media_image2.png
    Greyscale

With this modification, when one of the filter bags 200 needs replacement, a user would open Rosenquest’s door 38, lower Wu’s filter structure 10, slide the filter structure 10 out of Rosenquest’s casing 20 on rails 58, in the same way as Rosenquest’s filter assembly 28 is handled.  Rosenquest Fig. 1, col. 3, ll. 5–10, col. 4, ll. 33–42.  It would have been obvious for the back section of filter structure 10 to be supported by rails 58 with the front section being outside of the dust collector 10 to prevent a user from having to remove the entire structure 10.  The user would then remove one of Wu’s filter bags 200 from the structure 10 while it is supported by the rails 58 and replace the old filter bag 200 with a new bag 200.  The user would the slide the structure 10 back into casing 20 and raise the structure to lock it into an operational position, as with Rosenquest’s filter assembly 28.  Rosenquest col. 3, ll. 58–66.    
Additionally, with this modification, Wu’s frame 100 (i.e., the structure with openings 130) would mount to Rosenquest’s mounting flange 56, in the same way as filter assembly 28.  Rosenquest Fig. 3, col. 4, ll. 20–32.  As such, the end of Wu’s filter bag 200 that is attached to opening 130 would function as an outlet for purified air, as seen by the fluid flow arrows in Rosenquest Fig. 1.  Wu teaches that the opening 130 serves as an air inlet.  Wu [0021].  However, it would have been obvious for this opening to function as an outlet because, in the dust collector arts, it is conventional for the open end of a bag filter to serve as the outlet for purified air.  See e.g., Buettner Figs. 2, 4, [0077]; Doehla Figs. 1, 10, [0026].  
Claim 2 requires that for the method of claim 1, removing the at least one filter from the filter carriage includes removing the filter from the filter carriage without disconnecting it from the dust collector.
The prior art teaches this feature.  When Wu’s filter structure 10 is moved out of Rosenquest’s dust collector 10, it would have been obvious for the back section of filter structure 10 to remain attached to the rails 58 so a user would not need to remove the entire filter structure 10.  Rosenquest Fig. 1, col. 4, ll. 33–42; Wu Fig. 3, [0021]. Therefore, the filter structure 10 would remain connected to the dust collector while the old filter bag 200 is removed and replaced with a new bag 200.
Claim 3 requires that for the method of claim 1, removing the filter from the carriage includes disconnecting a bottom end of the filter from the carriage.  
The prior art teaches this feature because the entire filter bag 200 would be removed from the structure 10, and therefore the bottom of this bag would be disconnected from the structure 10.  Wu Fig. 3, [0021].  
Claim 4 requires that for the method of claim 3, when in the operational location, the filter receives air from the dust collector in a top end of the filter the top end is disposed opposite the bottom end.  
The prior art teaches this feature because when Wu’s filter structure is used with Rosenquest’s dust collector, air entering the dust collector would flow through the top of Wu’s filter bag 200, as seen by the fluid flow arrows in Rosenquest Fig. 1.
Claim 5 requires that for the method of claim 1, translating the filter carriage out of the dust collector housing comprises translating the filter carriage horizontally out of the dust collector housing.    
The prior art teaches this feature because Rosenquest’s filter assembly 28 is translated horizontally out of the dust collector 10 through the opening covered by door 38.  Rosenquest Fig. 1, col. 3, ll. 5–10, col. 4, ll. 33–42.
Claim 6 requires that for the method of claim 1, the filter carriage is movably connected to a carriage base disposed in the dust collector housing.  Translating the filter carriage out of the dust collector housing comprises horizontally sliding the filter carriage with respect to the carriage base.
The prior art teaches this feature because Rosenquest’s filter assembly 28 is connected to rails 58 (i.e., a “carriage base”), and the assembly 28 is translated horizontally out of the dust collector 10 by sliding on the rails 58.  Rosenquest Fig. 1, col. 4, ll. 33–42.
Claim 7 disclsoes a method for replacing a filter in a dust collector.  The method comprises accessing a filter carriage disposed inside a housing of the dust collector.  The carriage has at least one filter connected to it, and the filter is operatively connected 
Rosenquest discloses a method of replacing a filter assembly 28 in a dust collector 10.  Rosenquest Fig. 1, col. 2, ll. 50–60, col. 4, ll. 33–42.  The method comprises opening door 38 to access the filter assembly 28 within the casing 20 of dust collector 10.  Id. at col. 3, ll. 1–10.  The filter assembly 28 comprises a frame with a filter bag 30 provided on the frame.  Id. at col. 2, ll. 61–67.  The filter assembly 28 is lowered.  Id. at col. 4, ll. 36–42.  The filter assembly 28 is translated out of the casing 20 by sliding the filter assembly 28 on rails 58.  Id. at col. 3, ll. 55–58, col. 4, ll. 36–42.  The assembly 28 is removed from the casing 20.  Id. at col. 4, ll. 36–42.  A different filter assembly 28 is placed on the rails 58 and translated into the casing 20.  Id.  The different filter assembly 28 is then raised to lock the assembly 28 in an operational position.  Id. at col. 3, ll. 58–63.  During operation, dirty air enters the dust collector 10 through inlet pipe 34, flows through the filter assembly 28 and filter bag 30, is purified and exits through outlet 36.  Id. at col. 2, ll. 68–col. 3, ll. 1–10.  The bottom end of the filter bag 30 is operatively connected to the inlet pipe 34 because these two elements are fluidly connected.  

    PNG
    media_image1.png
    1051
    757
    media_image1.png
    Greyscale

Rosenquest differs from claim 7 because the entire filter assembly 28 is removed and replaced with a different assembly.  Rosenquest col. 4, ll. 36–42.  Therefore, the reference does not explicitly teach the filter assembly 28 being translated out of the housing with the filter carriage remaining connected to and supported by the dust collector 10, the filter bag material 30 being removed from the assembly 28 and a different filter bag material 30 being placed on the filter assembly 28.  
However, Wu discloses a filter structure 10 comprising a frame 100 with a plurality of opening 130 each receiving a filter bag 200.  Wu Fig. 3, [0021].  The filter bags 200 can be replaced or cleaned separately to save cost.  Id.  It would have been obvious to use Wu’s filter structure 10 in place of Rosenquest’s filter assembly 28 to 

    PNG
    media_image2.png
    903
    1211
    media_image2.png
    Greyscale

With this modification, when one of the filter bags 200 needs replacement, a user would open Rosenquest’s door 38, lower Wu’s filter structure 10, slide the filter structure 10 out of Rosenquest’s casing 20 on rails 58, in the same way as Rosenquest’s filter assembly 28 is handled.  Rosenquest Fig. 1, col. 3, ll. 5–10, col. 4, ll. 33–42.  It would have been obvious for the back section of filter structure 10 to be supported by rails 58 with the front section being outside of the dust collector 10 to prevent a user from having to remove the entire structure 10.  The user would then remove one of Wu’s filter bags 200 from the structure 10 while it is supported by the rails 58 and replace the old filter bag 200 with a new bag 200.  The user would the slide the structure 10 back into casing 20 and raise the structure to lock it into an operational position, as with Rosenquest’s filter assembly 28.  Rosenquest col. 3, ll. 58–66.  
Additionally, with this modification, Wu’s frame 100 (i.e., the structure with openings 130) would mount to Rosenquest’s mounting flange 56, in the same way as filter assembly 28.  Rosenquest Fig. 3, col. 4, ll. 20–32.  As such, the end of Wu’s filter bag 200 that is attached to opening 130 would function as an outlet for purified air, as seen by the fluid flow arrows in Rosenquest Fig. 1.  Wu teaches that the opening 130 serves as an air inlet.  Wu [0021].  However, it would have been obvious for this opening to operate as an outlet because, in the dust collector arts, it is conventional for the open end of a bag filter to serve as the outlet for purified air.  See e.g., Buettner Figs. 2, 4, [0077]; Doehla Figs. 1, 10, [0026].  As such, the top of Wu’s filter bag 200 would be connected to the frame 100 and therefore would correspond to the claimed “second end.”  The bottom end of the filter bag 30 would correspond to the “first end” because it is fluidly connected to the inlet pipe 34, as explained above.
Claim 8 requires that for the method of claim 7, lowering the filter carriage includes separating the first end of the at least one filter from the at least one pipe.  
The prior art teaches this step because when Wu’s filter bag 200 is lowered, Rosenquest’s dust collector 10 is turned off and therefore the bottom end of filter bag 200 is fluidly separated from the inlet pipe 34.  
Claim 9 requires that for the method of claim 7, removing the at least one filter from the filter carriage comprises disconnecting the second end of the filter from the filter carriage.
The prior art teaches this feature because when Wu’s filter bag 200 is separated from the structure 10, the second end (i.e., the end connected to structure 10) is disconnected from the frame 100.
Response to Arguments
The issue regarding independent claims 1 and 7 is whether the prior art teaches “translating the filter carriage out of the dust collector housing with the at least one filter, the filter carriage remaining connected to and supported by the dust collector following translation of the filter carriage.”
The Applicant argues that Rosenquest does not teach this feature because while it briefly refers to removing filter assembly 28 form the dust collector 10 it does not teach translating the filter assembly 28.  Applicant Rem. dated Feb. 09, 2021 (“Applicant Rem.”) 4, 5.  The Applicant also argues that Rosenquest does not teach that the filter assembly 28 is connected and supported by the dust collector 10 while being translated.   Id.  Rather, the Applicant asserts that Rosenquest does not teach a structure that would support a filter carriage on an exterior of the dust collector 10.  Id. at 5.
The Examiner respectfully disagrees.  Rosenquest teaches that the filter assembly 28 is translated in and out of dust collector 10 because it moves on rails 58 during installation and removal.  Rosenquest Figs. 1, 3, col. 3, ll. 46–66, col. 4, ll. 33–42.  When Wu’s filter structure 10 is used in place of Rosenquest’s filter assembly 28, the frame 100 corresponds to the “filter carriage.”  The frame 100 will move on rails 58 in the same way as filter assembly 28.  When the frame 100 is being removed from the dust collector 10, the back end of the frame 100 will be supported by rails 58 as the front end is outside of the dust collector 10.  This position would allow a user to remove and replace filter bags 200 without removing the entire filter structure 10 from the dust collector.  
With respect to claim 2, the Applicant argues that the prior art does not teach removing the filter from the carriage includes removing the filter without disconnecting Id.  
The Examiner respectfully disagrees.  As noted above, when Wu’s frame 100 is move on the rails 58 out of the dust collector 10, the back end of the frame 100 would remain attached to the rails 58 with the front end out of the housing to allow a user to replace filter bags 200.
With respect to claim 3, the Applicant argues that the prior art does not teach removing the filter from the carriage includes disconnecting a bottom end of the filter from the carriage as required by the claim.  Applicant Rem. 6.  
The Examiner respectfully disagrees.  When Wu’s filter bag 200 is removed from the frame 100, the entire bag, including the bottom end, is disconnected from the frame 100.  
With respect to claim 4, the Applicant argues that the prior art does not teach the filter receives air from the dust collector in a top end of the filter.  Applicant Rem. 6, 7.  
The Examiner respectfully disagrees.  As seen by the fluid flow arrows in Rosenquest Fig. 1, air flows from bottom to top of the filter assembly 28.  Air would flow in the same manner when Wu’s filter structure 10 replaces filter assembly 28.  Therefore, air flows through the top end of Wu’s filter bag 200, as required by the claim.
With respect to claim 5, the Applicant argues that the prior art does not teach translating the filter carriage out of the dust collector housing horizontally as required by the claim.  With respect to claim 6, The Applicant argues that the prior art does not teach the filter carriage movably connected to a carriage base within the dust collector 
The Examiner respectfully disagrees.  The rails 58 correspond to the “carriage base.” Rosenquest’s filter assembly 28 slides horizontally out of the dust collector 10 on rails 58.  Rosenquest Figs. 1, 3, col. 3, ll. 46–66, col. 4, ll. 33–42.  
With respect to claim 7, the Applicant argues that the prior art does not teach the filter being operatively connected to at least one pipe within the dust collector housing at a first end of the filter and the filter being selectively connected to the filter carriage at a second end of the filter.  Applicant Rem. 7, 8.
The Examiner respectfully disagrees.  The bottom end of Wu’s filter bag 200 would be operatively connected to Rosenquest’s inlet pipe 34 because these two elements are fluidly connected, as seen by the fluid flow arrows in Rosenquest’s Fig. 1.  The top end of Wu’s filter bag 200 is selectively connected to the frame 100, as seen in Wu Fig. 3.
With respect to claim 8, the Applicant argues that the prior art does not teach lowering the filter carriage includes separating the first end of the at least one filter from the at least one pipe.  Applicant Rem. 8.
The Examiner respectfully disagrees.  When Wu’s filter bag 200 is lowered, Rosenquest’s dust collector 10 is turned off and therefore the bottom end of filter bag 200 is fluidly separated from the inlet pipe 34.  
With respect to claim 9
The Examiner respectfully disagrees.  When Wu’s filter bag 200 is disconnected from the frame 100, the end of the bag 200 that is attached to the frame 100 (i.e., the second end) is disconnected from the frame.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776